Order entered October 6, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-01126-CR
                                  No. 05-15-01127-CR
                                  No. 05-15-01128-CR
                                  No. 05-15-01129-CR
                                  No. 05-15-01130-CR
                                  No. 05-15-01131-CR
                                  No. 05-15-01132-CR
                                  No. 05-15-01133-CR
                                  No. 05-15-01134-CR
                                  No. 05-15-01135-CR
                                  No. 05-15-01136-CR
                                  No. 05-15-01138-CR

                       WILLIAM CHAD COLEMAN, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 366th Judicial District Court
                                Collin County, Texas
       Trial Court Cause Nos. 366-80672-2014, 366-80673-2014, 366-81074-2014,
   366-81075-2014, 366-81076-2014, 366-81077-2014, 366-81078-2014, 366-81192-2014,
           366-81193-2014, 366-81194-2014, 366-81195-2014, 366-80674-2014

                                       ORDER
      The Court GRANTS court reporter Antoinette Varela’s October 2, 2015 request for an

extension of time to file the reporter’s record. We ORDER Ms. Varela to file the complete
reporter’s record, including all exhibits admitted into evidence, within THIRTY DAYS of the

date of this order.

        We ORDER the Collin County District Clerk to file the clerk’s records in these appeals

within TWENTY-ONE DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to Antoinette Varela, official court

reporter, 366th Judicial District Court; Andrea Stroh Thompson, Collin County District Clerk;

and to counsel for all parties.

                                                   /s/    ADA BROWN
                                                          JUSTICE